DETAILED ACTION

Claims 1, 2, 5-16 and 19-24 are pending. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 12/16/2020, for the non-final office action mailed on 12/08/2020.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
 Applicant argues Agarwal doesn’t teach receiving a step/action where a computer receives an input to apply a software change on a set of components of a service provided to registered clients by a cloud computing platform of claim 1, see applicant’s remarks pp. 10-11. Examiner respectfully disagrees as an engineer is using a configuration tool (i.e., a software) in which the engineer is capable to input and make a change to (i.e., software change) to a set of components (i.e., in this harddrive space which is a component that is being provided to the users for web applications in the platform) within a cloud computing platform. Furthermore Agarwal’s specification documents describes and are related to (“…a full-stack computing environment, including infrastructure (e.g., computing systems, storage volumes, networks, etc.), optional middleware (e.g., database management system, web server, etc.), and one or more applications,” see Agarwal paragraph [0002]). Same arguments regarding said limitation is applied to claim 13 and 15 for similar reasons to those given above with respect to claim 1. 
 Applicant further argues Agarwal does not teach retrieve change data corresponding to the software change from a change management system, (“The resulting data may be used (e.g., by monitor module 126 and assessment module 216) to improve modeling of the effects of potential changes,” see Argawal paragraph [0037]).
 Furthermore applicant argues Argawal does not teach retrieving, by the computer, related service data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform, see applicant’s remarks pp. 12. Examiner respectfully disagrees as Argawal further teaches (“Database 160 may be implemented using a conventional or other database management system or other data storage system to store information used to assess the impact of applying proposed changes to a full-stack environment 150,” see Argawal paragraph [0026]). Wherein the information accessed within the system database 160 (i.e., the service configuration .
 Applicant also argues prior art Liang does not teach generating, by the computer, a related services topological structure corresponding to the service based on retrieved services data, see applicant’s remarks pp. 13-14. Examiner respectfully disagrees, examiner is interpreting the functional data structures as the services topological structure which is collected and stored (i.e., generated) via various records retrieved during the lifecycle of an application which examiner is interpreting as the service. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 13, 15, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1), in further view of Stevens et al. (US-PGPUB-NO: 2019/0243617 A1) hereinafter Stevens.

As per claim 1, Agarwal teaches a computer-implemented method for analyzing software change impact, the computer-implemented method comprising: receiving, by a computer, an input to apply a software change on a set of components of a service provided to registered clients by a cloud computing platform (“According to an embodiment of the present invention, the engineer may see in the user-interface of the configuration tool that the addition of a volume to the server is a non-destructive change. The engineer may also see that the overall impact severity of the change is low. As a result, the engineer may immediately apply the change to the running environment,” see Agarwal paragraph [0020]); generating, by the computer using a software change impact evaluation model, a predicted impact of the software change on the set of components of the service (“Assessment module 216 accesses dependency data 262 and activity data 264 to predict the impact of applying a changed environment specification document to an existing full stack environment 110 (e.g., before an edited document is saved to the document storage system or before a new saved version is applied to the environment),” see Agarwal paragraph [0031] and “In addition, the assessment module may estimate the severity of the impact using a model based on activity data 264,” see Agarwal paragraph [0043]); receiving, by the computer, feedback regarding the predicted impact of a software change to a set of components of a service (“Assessment module 216 accesses dependency data 262 and activity data 264 to predict the impact of applying a changed environment specification document to an existing full stack environment 110 (e.g., before an edited document is saved to the document storage system or before a new saved version is applied to the environment),” see Agarwal paragraph [0031], where the assessment is interpreted as the feedback); determining, by the computer, whether the predicted impact of the software change is correct based on the feedback (“At step 630, a determination is made as to whether the predicted impact of applying the modified document to one or more existing environments is acceptable,” see Agarwal paragraph [0049]); and responsive to the computer determining that the predicted impact of the software change is correct based on the feedback (“If the predicted impact is acceptable,” see Agarwal paragraph [0049]), applying, by the computer, the software change to the set of components of the service increasing performance of the service and a server computer hosting the service (“apply module 214 may apply (e.g., via orchestration and deployment tools 124) the modified document to one or more existing environments at step 640,” see Agarwal paragraph [0049]) recording, by the computer, impact data corresponding to the software change to the set of components of the service (“Accordingly, a user may obtain the results of an impact analysis after changes to an environment specification document have been saved, but before they are provisioned (applied to an environment),” see Agarwal paragraph [0049]) wherein the impact data comprises at least one of (i) component dependencies that represent a set of one or more dependencies that a component of the service directly affected by the software change has with other components of the service, (ii) a component importance that represents a level of importance of the component of the service directly affected by the software change, (iii) a component relationship with other cloud services that represents one or more relationships that the component of the service directly affected by the software change has with one or more of the other cloud services, (iv) a component failure rate that represents a rate of failure associated with the component of the service directly affected by the software change, and (v) a component impact on applications in the service that represents an impact of the component of the service directly affected by the software change on the applications in the service (“The severity of the impact may depend on several factors including: whether changes are destructive or non-destructive, the number of environments affected, the applications and processes running on the affected environments, the number of users actively using an affected environment, the importance of data on affected resources, the criticality of the affected resources and usage, and security implications. In an example embodiment, the assessment module may cross-reference applications that would be taken offline for a period of time with activity data indicating the usage of the application to determine one or more impact metrics,” see Agarwal paragraph [0043]).
Agarwal does not teach optimizing, by the computer, using machine learning, a software change impact evaluation model based on the recorded impact data corresponding to the software change. However, Stevens teaches optimizing, by the computer, using machine learning, the software change impact evaluation model based on the recorded impact data corresponding to the software change on the set of components of the service (“Indeed, the analyzers 305 are also able to learn and perpetually improve using (1) machine learning on the codebase 330 (as discussed above) and (2) feedback (explicit or implicit) obtained from the rendered (i.e. surfaced) results.  With that in mind, attention will now be directed to FIG. 7.,” see Stevens paragraph [0115]).
Agarwal and Stevens are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment specification documents with Stevens’ teaching of code development using continued machine learnings to incorporate a dashboard which displays the code analysis that was done to provide a developer the necessary information needed to recognize any action items that needs to be optimized using machine learning analyzes. 

As per claim 13, this is the computer system claim to computer-implemented method claim 1. Therefore it is rejected for the same reasons as above.

As per claim 15, this is the computer program product claim to computer-implemented method claim 1. Therefore it is rejected for the same reasons as above.

As per claim 23, Agarwal modified with Stevens teaches further comprising: retrieving, by the computer, change data corresponding to the software change from a change management system (“Accordingly, a user may obtain the results of an impact analysis after changes to an environment specification document have been saved, but before they are provisioned (applied to an environment),” see Agarwal paragraph [0049] and Element 120 of FIG. 1, wherein the configuration server system is interpreted as the change management system and Element 140 of FIG. 1, wherein the document storage is interpreted as the change data); and retrieving, by the computer, related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform (“User interface 702 provides a graphical display depicting the relationships between an environment specification document 240, environments 150 created from it, applications 156 running within those environments, and the impact (e.g., the usage or criticality of those applications).  The user may elect to view chains of dependencies that include selected items from the environment list and application list to filter the displayed chains of dependencies,” see Agarwal paragraph [0050] and Element 160 of FIG. 1, wherein the system database is interpreted as the service configuration management database).

As per claim 24, Agarwal modified with Stevens teaches further comprising: retrieving, by the computer, change data corresponding to the software change from a change management system (“Accordingly, a user may obtain the results of an impact analysis after changes to an environment specification document have been saved, but before they are provisioned (applied to an environment),” see Agarwal paragraph [0049] and Element 120 of FIG. 1, wherein the configuration server system is interpreted as the change management system and Element 140 of FIG. 1, wherein the document storage is interpreted as the change data); and retrieving, by the computer, related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform (“User interface 702 provides a graphical display depicting the relationships between an environment specification document 240, environments 150 created from it, applications 156 running within those environments, and the impact (e.g., the usage or criticality of those applications).  The user may elect to view chains of dependencies that include selected items from the environment list and application list to filter the displayed chains of dependencies,” see Agarwal paragraph [0050] and Element 160 of FIG. 1, wherein the system database is interpreted as the service configuration management database).

Claims 2, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1) and Stevens (US-PGPUB-NO: 2019/0243617 A1), in further view of Smith et al. (US-PGPUB-NO: 2007/0150815 A1) hereinafter Smith.

As per claim 2, Agarwal modified with Stevens teaches responsive to the computer determining that the predicted impact of the software change is correct based on the feedback (“At step 630, a determination is made as to whether the predicted impact of applying the modified document to one or more existing environments is acceptable,” see Agarwal paragraph [0049]) providing real impact feedback corresponding to the software change to the software change impact evaluation model for refinement and optimization of the software change impact evaluation model (“Therefore, based on this identified feedback, the service may continue to learn what model code looks like (as well as the particular coding techniques of the developer) and further modify/update its learning model so that the service can provide more refined or more useful insights in the future,” see Stevens paragraph [0065]). Agarwal modified with Stevens does not teach generating, by the computer, a real impact result report corresponding to the software change that includes impact level, priority level, and other services impacted by the software change applied to the service. However, Smith teaches generating, by the computer, a real impact result report that includes impact level, priority level, and other services impacted by the software change applied to the service (“As depicted, content image policy 302 comprises a priority level, an impact level, an override reboot flag, an obey service window policy flag, an execution statement, and an approximate execution time.  The priority level, when provided, specifies the priority of the corresponding content image.  The impact level, when provided, is an estimation of the level of impact the corresponding content image will have on the machine.  The override reboot flag, when provided, indicates whether or not the corresponding content image should be allowed to reboot the machine while executing outside a service window,” see Smith paragraph [0033]).
Agarwal, Stevens and Smith are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment 

As per claim 12, Agarwal modified with Stevens and Smith teaches further comprising: generating by the computer determining that the predicted impact of the software change is corrected based on the feedback (“At step 630, a determination is made as to whether the predicted impact of applying the modified document to one or more existing environments is acceptable,” see Agarwal paragraph [0049]) a set of impact dashboards corresponding to the software change on the set of components of the service for system administrator review and feedback, wherein the service is a cloud service provided by the cloud computing platform (“FIG. 8 illustrates an example user interface that may be used to display the results of a code analysis, where the results are presented in such a way that a human developer is able to recognize that the results include both an action item and perhaps, though not necessary, a level of confidence that the action item is a worthwhile solution to an identified issue,” see Stevens paragraph [0022]).

As per claim 14, this is the computer system claim to computer-implemented method claim 2. Therefore it is rejected for the same reasons as above.

As per claim 16, this is the computer program product claim to computer-implemented method claim 2. Therefore it is rejected for the same reasons as above.

Claims 5, 6, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1) and Stevens (US-PGPUB-NO: 2019/0243617 A1), in further view of Liang et al. (US-PGPUB-NO: 2014/0143756 A1) hereinafter Liang.

As per claim 5, Agarwal modified with Stevens do not teach further comprising: accessing, by the computer, a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service; and determining, by the computer, whether a reference to a same or similar software change exists in the software change history data structure. However, Liang teaches accessing, by the computer, a software change history data structure to identify references to same or similar software changes as the software change to be applied to the set of components of the service (“In general, system 125 is configured to automatically identify whether a current change to a software system, which can be expressed as a development task, is similar to other changes, e.g., other development tasks, implemented in the past on the software system,” see Liang paragraph [0040]); determining, by the computer, whether a reference to a same or similar software change exists in the software change history data structure (“The system can search the historical development data for records relating to the components specified in the change set.  For example, the system can search the source code management system for prior change sets specifying one or more or all of the same components specified by the current change set,” see Liang paragraph [0047]).
Agarwal, Stevens and Liang are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment specification documents and Stevens’ teaching of code development using continued machine learnings with Liang’s teaching of searching historical development data according to current development tasks to incorporate historical similarities to make the developer aware of any prior issues that may have occurred when changes where implemented.
 
As per claim 6, Agarwal modified with Stevens and Liang teaches further comprising: responsive to the computer determining that a reference to a same or similar software change does exist in the software change history data structure, selecting, by the computer, a closest matching software change to the software change to be applied to the set of components of the service (“In block 320, the system determines whether a prior development task having an affinity with the current development task has been located,” see Liang paragraph [0050]); retrieving, by the computer, historical impact data corresponding to the closest matching software change from the software change history data structure (“Continuing with block 325, when one or more prior development tasks are located that have an affinity with the current development task, the system locates or determines one or more other records that are linked with each of the prior development tasks found to have an affinity with the current development task,” see Liang paragraph [0051]); and generating, by the computer, using an impact evaluation model, the predicted impact with severity, priority, and combined service impact based on the historical impact data corresponding to the closest matching software change (“In another aspect, the recommendation can provide more specific recommendations such as "in the prior `X` development tasks involving changes to component `Y`, build errors occurred `Z` percentage of the time." The recommendation can include specific tests to be performed, prior errors or issues encountered for the prior development tasks having an affinity with the current development task,” see Liang paragraph [0052]).

As per claim 19, this is the computer program product claim to computer-implemented method claim 5. Therefore it is rejected for the same reasons as above.

As per claim 20, this is the computer program product claim to computer-implemented method claim 6. Therefore it is rejected for the same reasons as above.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1), Stevens (US-PGPUB-NO: 2019/0243617 A1) and Liang (US-PGPUB-NO: 2014/0143756 A1), in further view of Luettge et al. (US-PAT-NO: 9,372,685 B1) hereinafter Luettge and Zhang et al. (US-PGPUB-NO: 2019/0079850 A1).

As per claim 7, Agarwal modified with Stevens and Liang teaches further comprising: responsive to the computer determining that a reference to a same or similar software change does not exist in the software change history data structure (“In block 320, the system determines whether a prior development task having an affinity with the current development task has been located.  If so, method 300 can continue to block 325.  If not, method 300 can proceed to block 335,” see Liang paragraph [0050]).
Agarwal modified with Stevens and Liang do not teach retrieving, by the computer, a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table; generating, by the computer, the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors. However, Luettge teaches retrieving, by the computer, a value and associated weight for each impact factor in a plurality of impact factors corresponding to the software change on the set of components of the service from a software change impact table (“FIG. 9 shows a process flowchart 900 illustrating features that can be included in a method consistent with implementations of the current subject matter.  At 910, a compatibility analysis table is created for a software change in development.  The compatibility analysis table includes a listing of incompatible changes, which are changes that will require at least partial locking of some functionality at a customer system when the software change is deployed to an application running on the customer system,” see Luettge [column 10, lines 1-9]); generating, by the computer, the predicted impact corresponding to the software change using values and associated weights for the plurality of impact factors (“A rating of impact severity of the access conflicts is derived at 940. The deriving can be further based on an indication of types of incompatible changes and concrete end user impacts experienced during deployment for the database tables listed in the access conflict table,” see Luettge [column 10, lines 55-60]).
Agarwal, Stevens, Liang and Luettge are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s 
Agarwal modified with Stevens, Liang and Luettge do not teach generating, by the computer, a software change date, a software change identifier, and a service identifier corresponding to the software change and recording, by the computer, the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure. However, Zhang teaches generating, by the computer, a software change date, a software change identifier, and a service identifier corresponding to the software change and recording, by the computer, the predicted impact, the software change date, the software change identifier, and the service identifier corresponding to the software change in the software change history data structure (“An exemplary task request may include any suitable information that may aid the user in determining whether code change 214 introduced a regression into the program.  Such information may include, but is not limited to, a unique identifier corresponding to code change 214 (e.g., a hash value included in record 706), a date and/or time corresponding to code change 214 (e.g., a date stamp included in record 706), a developer commit message corresponding to code change 214 (e.g., a message included in record 706), a user identifier of a developer who introduced code change 214 (e.g., an AuthorID included in record 706), a possible regression (e.g., application performance incident) that may have been identified by system 100, a request message that requests the developer to determine whether code change 214 is responsible for the possible regression, and so forth,” see Zhang paragraph [0082]).
Agarwal, Stevens, Liang, Luettge and Zhang are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment specification documents, Stevens’ teaching of code development using continued machine learnings , Liang’s teaching of searching historical development data according to current development tasks and Luettge’s teaching of generating and using predictions of impacts on customer systems caused by deployment of software changes with Zhang’s teaching of identifying and tracking application performance incidents to incorporate information regarding the change date, ID of the code along with other information in order to properly keep track of code changes and pin point any performance issues being impacted by the code changes.

As per claim 8, Agarwal modified with Stevens, Liang, Luettge and Zhang teaches wherein the plurality of impact factors includes component dependencies, component importance (“The severity of the impact may depend on several factors including: whether changes are destructive or non-destructive,” see Agarwal paragraph [0043]), component relationship with other services provided by the cloud computing platform, component failure rate, and component impact on applications in the service (“the number of environments affected, the applications and processes running on the affected environments, the number of users actively using an affected environment, the importance of data on affected resources, the criticality of the affected resources and usage, and security implications,” see Agarwal paragraph [0043]).

Claims 9, 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1), Stevens (US-PGPUB-NO: 2019/0243617 A1) and Liang (US-PGPUB-NO: 2014/0143756 A1), in further view of Byrd (US-PGPUB-NO: 2019/0026108 A1).

As per claim 9, Agarwal modified with Stevens and Liang teaches further comprising: generating, by the computer, a related services topological structure corresponding to the service based on retrieved related services data (“As such, it should be appreciated that lifecycle management application 250 and the various records described with reference to FIG. 1 and collectively referred to as the "historical development data" as stored within each of systems 105, 110, 115, and 120, are functional data structures that impart functionality when employed as part of system 125 or the other systems described herein,” see Liang paragraph [0039]); identifying, by the computer, each related service that will be affected by the software change to be applied to the set of components of the service (“In general, system 125 is configured to automatically identify whether a current change to a software system, which can be expressed as a development task, is similar to other changes, e.g., other development tasks, implemented in the past on the software system,” see Liang paragraph [0040]).
Agarwal modified with Stevens and Liang does not teach generating, by the computer, a degree of importance score for each related service that will be affected by the software change to be applied to the set of components of the service. However, Byrd teaches generating, by the computer, a degree of importance score for each related service that will be affected by the software change to be applied to the set of components of the service (“The importance of the programming structures may be determined based on the weights assigned to the nodes, in which the weights may be based on their links or via their distance from the top node(s) in the application graph.  Thus, the testing and analysis of code changes may be provided with a context based on their importance to the functioning of an application,” see Byrd paragraph [0011]).


As per claim 10, Agarwal modified with Stevens, Liang and Byrd teaches further comprising: retrieving, by the computer, a point value and associated weight for each install recommendation factor in a plurality of install recommendation factors corresponding to the software change from a software change recommendation table (“In order to model to such flow accurately in the transition matrix, the contribution or weight for the inbound and outbound flow is not evenly distributed.  Rather, the weight may be scaled to be proportional to the relative volume, with the additional special case that the volume that ends in the node gets reflected in a self-looping link back to the node,” see Byrd paragraph [0030]); and generating, by the computer, a software change recommendation value for the software change using point values and associated weights for the plurality of recommendation factors and the degree of importance score for each related service that will be affected by the software change to be applied to the set of components of the service (“If it is determined at 210 that the weight of the programming structures subjected to the code change indicates that the programming structures are sufficiently important to warrant further scrutiny, various recommendations 108 can be made at 212.  The recommendations may include suggestions for further testing if the methods included in the code change information are estimated as being important.  In an example, the recommendations may also indicate in detail the programming structures or particular code changes that need further testing or scrutiny,” see Byrd paragraph [0038]).

As per claim 22, Agarwal modified with Stevens, Liang and Byrd teaches further comprising: retrieving, by the computer, change data corresponding to the software change from a change management system (“Accordingly, a user may obtain the results of an impact analysis after changes to an environment specification document have been saved, but before they are provisioned (applied to an environment),” see Agarwal paragraph [0049] and Element 120 of FIG. 1, wherein the configuration server system is interpreted as the change management system and Element 140 of FIG. 1, wherein the document storage is interpreted as the change data); and retrieving, by the computer, related services data corresponding to the service from a service configuration management database, wherein the related services data retrieved from the service configuration management database identify relationships between different cloud services of the cloud computing platform (“User interface 702 provides a graphical display depicting the relationships between an environment specification document 240, environments 150 created from it, applications 156 running within those environments, and the impact (e.g., the usage or criticality of those applications).  The user may elect to view chains of dependencies that include selected items from the environment list and application list to filter the displayed chains of dependencies,” see Agarwal paragraph [0050] and Element 160 of FIG. 1, wherein the system database is interpreted as the service configuration management database).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1), Stevens (US-PGPUB-NO: 2019/0243617 A1) and Liang (US-PGPUB-NO: 2014/0143756 A1), in further view of Thomas et al. (US-PGPUB-NO: 2015/0082293 A1) hereinafter Thomas.

As per claim 11, Agarwal modified with Stevens and Liang do not teach wherein the plurality of install recommendation factors include compliance, emergency, importance, relevance, and impact level. However, Thomas teaches wherein the plurality of install recommendation factors include compliance, emergency, importance, relevance, and impact level (“In doing so, the user can illustratively actuate impact analysis wizard user input mechanism 434 in order to invoke impact analyzer component 132 in update installer component 106.  When the user does this, impact analyzer component 132 generates an impact analysis pane such as pane 436 shown in FIG. 19.  Pane 436 illustratively includes a navigation section 438 that allows the user to see where the user is in the impact analysis flow,” see Thomas paragraph [0064]).
Agarwal, Stevens, Liang and Thomas are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment specification documents, Stevens’ teaching of code development using continued machine learnings and Liang’s teaching of searching historical development data according to current development tasks with Thomas’ teaching of an update installer with process impact analysis to incorporate projected impact of software changes being made and using said information to determine how to install the updates.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US-PGPUB-NO: 2016/0380817 A1), Stevens (US-PGPUB-NO: 2019/0243617 A1) and Liang (US-PGPUB-NO: 2014/0143756 A1), in further view of Southam et al. (US-PGPUB-NO: 2005/0021276 A1) hereinafter Southam.

As per claim 21, Agarwal modified with Stevens does not teach further comprising: comparing, by the computer, the predicted impact result with a real impact result of the software change to determine whether the predicted impact result is accurate. However, Southam teaches further comprising: comparing, by the computer, the predicted impact result with a real impact result of the software change to determine whether the predicted impact result is accurate (“By comparing the results obtained from the testing with those that are expected (e.g., in view of the WSDL files of the actual network services) an accurate picture of how the network service would operate in the intended operating environment is obtained,” see Southam paragraph [0060]).
Agarwal, Stevens and Southam are analogous art because they are in the same field of endeavor of software development. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date to modify Agarwal’s teaching of assessing the impact of changes to computing environments described by environment specification documents, Stevens’ teaching of code development using continued machine learnings with Southam’s teaching of testing network services to incorporate comparing predicted results with actual results get a better accurate view of how changes made are operating when combined with the teachings of Agarwal and Stevens.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                    
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193